Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
3.	Claims 1-21 are pending in this application and under examination in this office action.

	Specification
4.	The disclosure is objected to because of the following informalities: the first paragraph of the specification is objected to because Application Nos. 16/438143 and 15/717450 were abandoned. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
	Claims 5 and 8 are indefinite because:
i. The limitation “wherein the human is immunotolerized to glucocerebrosidase” recited in claim 5 requires administering to the human glucocerebrosidase in order to arrive at the result that the human is immunotoerized to glucocerebrosidase, which is an additional element. Claim 5 depends from independent claim 1 that recites "consisting of: administering....", which excludes any element, step, or ingredient not specified in the claim. A claim which depends from a claim which “consists of” the recited elements or steps cannot add an element or step. However, claim 5 recites an additional element, which renders the claim indefinite. 
ii. The limitation “wherein the human was administered an immune suppressant” recited in claim 8 requires “administering to the human an immune suppressant” in order to arrive at the claimed condition that the human was administered an immune suppressant, which is an additional element. Claim 8 depends from independent claim 5 recites "consisting of: administering....", which excludes any element, step, or ingredient not specified in the claim.
MPEP211.03-II 
The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948)….A claim which depends from a claim which "consists of" the recited elements or steps cannot add an element or step.

When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) ….However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp.v.Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) 

	
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2010/0221225, published Sep 2, 2010, priority Feb 23, 2007, as in IDS) as evidenced by Schapira et al. (PNAS, 2013; 110:3214-3215, as in IDS) in view of Barkats et al. (US2015/0182637, published Jul 2, 2015, priority Jun 21, 2012, as in IDS), Zhang et al. (Mol. Thera. 2011; 19:1440-1448, as in IDS), and Clearley et al. (Mol. Thera. 2006; 13:528-537, as in IDS).
Claims 1-4, 6-7 and 9 drawn to a method to inhibit or treat one or more symptoms associated with a deficiency of glucocerebrosidase in a human in need thereof, comprising: administering to a cisterna magna of the human an amount of a recombinant adeno-associated virus vector having an AAV9 (rAAV9) or AAVrh10 (rAAVrh10) encapsidating a rAAV genome having an open reading frame encoding glucocerebrosidase effective to inhibit or treat the one or more symptoms associated with the deficiency. 
Dependent claims are directed to wherein the mammal has Gaucher disease or Parkinson disease (claims 2-3), wherein the human is an immunocompetent adult (claim 4), different rAAV vectors including rAAV-9 and rAAVrh 10 vector (claims 1 and 6-7), wherein multiple doses of the rAAV vector are administered (claim 9).  
Byrne et al. (US2010/0221225) teaches methods for treating lysosomal storage diseases including Gaucher’s disease and Parkinson’s disease, by intravenous administration of a recombinant AAV including rAAV9 encoding glucocerebrosidase (or beta-glucosidase) to the brain of the patient, which relates to claims 1-5 and 7-8 (see abstract, paragraphs [007];[0012]-[0013]; [0036]-[0041]; [0044], [0049]-[0051]; [0064]; [0066]-[0075]; [0088]-[0146]; [0160]-[0163]; [0179]; examples 1-3 and 8,  in particular).  Parkinson’s disease is a deficiency of glucocerebrosidase as evidenced by Schapira et al. (see p. 3214-3215; Schapira et al., PNAS, 2013; 110:3214-3215). Byrne teaches that the patient is a human and an immunocompetent adult as in claim 4 (see [0039]; [0042]; [0073]; [0100]; [0105] in particular).  Byrne teaches different rAAV vectors including rAAV-1-9 vector or other serotype of AAV (see paragraphs [0012], [0070]-[0072], in particular). Byrne also teaches multiple doses s in claim 9 (see [0077] [0082]-[0084]; [0102])
But Byrne (US2010/0221225) does not teach cisterna magna as in claim 1 or rAAVrh 10 as in claims 1 and 7. 
While Byrne does not teach the location of the cisterna magna or rAAV-9 or rAAVrh10 as recited in claims 1 and 7, Barkats et al. (US2015/0182637), Zhang et al. and Clearley et al. teach these limitations and provide motivation and an expectation of success. 
Barkats teaches a method of gene therapy to treat a multi-systemic diseases including lysosomal diseases by intra-cisterna magna administration of an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme to deliver the lysosomal enzyme to CSF, which is the same location, the same administration route and the same rAAV vector as instantly claimed (see abstract; [0011]-[0017]; [0054]-[0071]; [0087]; [0115], p. 9-10, claims 1, 7, 10, 18, 25, 26, in particular). 
While Byrne or Barkats does not teach rAAVrh10, Zhang and Clearley teach the use of a known technique of rAAV9 and rAAVrh10 for specifically targeting and expressing lysosomal enzymes in the brain regions. In particular, Zhang teaches that rAAVrh10 vector is as efficient as rAAV9 to specifically target to neurons of the CNS and express encoded genes in neurons of the CNS (see abstract; p. 1441-1445, in particular).  Clearley teaches that injection of recombinant AAV9 and AAVrh10 vectors encoding a lysosomal enzyme, beta-glucuronidase (i.e. glucocerebrosidase) for mucopolysaccharidoiss type VII into the brain can target to neurons of the CNS and result in the most enzyme positive tissue in specific brain regions including hippocampus, thalamus, cortex, striatum, spinal cord as compared to other AAV7 or AAV8 (see p. 529; p. 530-534, in particular).  
A person of ordinary skill in the art would have recognized that applying the known technique of rAAV9 and rAAVrh10 by intra-cisterna magna administration for specifically delivering, targeting and expressing lysosomal enzymes in the brain regions disclosed by Barkats, Zhang and Clearley for treating a lysosomal disease to the method of Byrne would have yielded the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and resulted in improved outcomes of the treatment. Administering to the cistern magna or intra-cisterna magna administering an AAV vector including a rAAV-9 or rAAV10 vector encoding a lysosomal enzyme, glucocerebrosidase (or beta-glucosidase) to deliver the glucocerebrosidase (or beta-glucosidase) to the brain would increase targeting and expressing the glucocerebrosidase (or beta-glucosidase) in the brain regions, and provide better outcomes of the treatment, and increase patient’s satisfaction with the treatment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Barkats, Zhang and Clearley with the teaching of Byrne to use a rAAV-9 or rAAVrh10, and administering the rAAV9 or rAAVrh10 encoding glucocerebrosidase (or beta-glucosidase) to the cisterna magna in the method of Byrne to treat symptoms of Gaucher’s disease and Parkinson’s disease or  symptoms associated with a deficiency of glucocerebrosidase with an expectation of success because administration of a rAAV including rAAV9/rAAVrh10 encoding a gene including a lysosomal enzyme including glucocerebrosidase (or beta-glucosidase) to the cisterna magna has been successfully used to target, deliver and express the gene including glucocerebrosidase (or beta-glucosidase) to  the CNS to treat the symptoms associated with a deficiency of glucocerebrosidase including Parkinson’s disease and Gaucher’s disease. In this combination, both Byrne’s treatment method and Barkats, Zhang and Clearley’s treatment method of using rAAV9 or rAAVrh10 via administering to the cisterna magna are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Byrne’s method of treating symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase using Barkats, Zhang and Clearley’s rAAV9 or rAAVrh10 via administering to the cisterna magna and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase because Barkats, Zhang and Clearley teach using rAAV9 and rAAVrh10 and administering to the cisterna magna the rAAV9 and rAAVrh10 encoding glucocerebrosidase (or beta-glucosidase) for specifically delivering, targeting and expressing lysosomal enzymes in the brain regions for treating a lysosomal disease including symptoms associated with a deficiency of glucocerebrosidase including Parkinson’s disease and Gaucher’s disease.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of rAAV9 and rAAVrh10 by intra-cisterna magna administration for specifically delivering, targeting and expressing lysosomal enzymes in the brain regions disclosed by Barkats, Zhang and Clearley to the method of Byrne to treat Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and yield the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. 
Note that “Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006)” See MPEP § 2143. 01-I. In addition, “the selection of a known material/element based on its suitability for its intended use supports a prima facie obviousness determination” because the results are expected. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and MPEP § 2144.07. “It is prima facie obvious to combine two compositions/element each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition/element to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); see also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). See MPEP § 2144.06. 

8.	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2010/0221225) as evidenced by Schapira et al. (2013) in view of Barkats et al. (US2015/0182637), Zhang et al. (2011), and Clearley et al. (2006) as applied to claims 1-4, 6-7 and 9 above, and further in view of Zhu et al. (US8545837, issued Oct 1, 2013, priority Jun 25, 2010, as in IDS) and Cheng et al. (US2004/0204379, published Oct 14, 2004, as in IDS).
Byrne, Barkats, Zhang and Clearley are set forth above but fail to teach co-administration with an immune suppressant as in claims10-17. 
Zhu (US8545837) teaches a method of treating a lysosomal storage disease having one or more symptoms associated with a disease of the central nervous system including a deficiency of glucocerebrosidase (or beta-glucosidase), comprising: administering including intrathecal-cisterna magna administering to or injecting to cisterna magna of a human patient a composition comprising an effective amount of a therapeutic protein including glucocerebrosidase (or beta-glucosidase) alone as in claims 1-4, 6-7 and 9 (see abstract;  col 2, line 67; col. 12, lines 40-45; col. 20, line 8, table 2; col. 31, lines 47-49, line 62; col. 32, lines 11-14, col. 33, lines 48-49; col. 38-39, in particular) or in combination with an immunosuppressant including immunosuppressants recited in claims 10-17 or by coadminsitration or prior to administration of glucocerebrosidase (or beta-glucosidase) as in claims 12-13 and 16 (see col. 41, line 51-col. 42, line 21; col. 68-72, examples 6-9; col. 78-80, claims 1-30, in particular). Zhu also teaches that prior to administration of the composition, patients are immunotolerized with an immunsuppressant by intravenous or systemic administration (see col. 41, lines 47-col. 42, line 21, in particular).
Cheng et al. (US2004/0204379) teaches different combinations of enzyme replacement therapy, gene therapy and small molecule therapy for the treatment of lysosomal storage diseases wherein the combinations include an immunosuppressant together with a gene therapy component or an enzyme component; and wherein the immunosuppressant includes different immunosuppressants recited in claims 10-11 (see abstract, in particular).
A person of ordinary skill in the art would have recognized that applying the known technique of the combined therapy the claimed gene product with an immunosuppressant disclosed by Zhu and Cheng to the method of Byrne, Barkats, Zhang and Clearley would have yielded the predictable result of treating symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. The combined therapy of the claimed gene product with an immunosuppressant would provide better results of the treatment and increase patient’s satisfaction with the treatment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Zhu and Cheng with the teachings of Byrne, Barkats, Zhang and Clearley to arrive at the claimed invention recited in claims 10-17 with an expectation of success because administration of a rAAV-9 or rAAVrh10 encoding a gene including glucocerebrosidase (or beta-glucosidase) to the cisterna magna has been successfully used to target and deliver the gene including glucocerebrosidase (or beta-glucosidase) to the CNS and treat symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase as taught by Byrne, Barkats, Zhang and Clearley, and the combined therapy of a rAAV encoding the claimed gene product including glucocerebrosidase (or beta-glucosidase) with an immunosuppressant has been used to successfully treat the lysosomal storage diseases including symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and has been shown to provide better results as taught by Zhu and Cheng. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of the combined therapy the claimed gene product with an immunosuppressant disclosed by Zhu and Cheng to the method of Byrne, Barkats, Zhang, and Clearley to treat symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase and yield the predictable result of better results of treating symptoms of Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. See MPEP § 2143. 01-I, In re Kahn, MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., MPEP § 2144.06, In re Kerkhoven; In re Crockett and Ex parte Quadranti.

9.	Claims 5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (US2010/0221225) as evidenced by Schapira et al. (2013) in view of Barkats et al. (US2015/0182637), Zhang et al. (2011), and Clearley et al. (2006) as applied to claims 1-4, 6-7 and 9 above, and further in view of Passini et al., (US2009/0117156, published May 7, 2009, priority Feb 8, 2006, as in IDS). 
Byrne, Barkats, Zhang and Clearley are set forth above but fail to teach that the human is immunotolerized to glucocerebrosidase prior to administration of the claimed rAAV9 or rAAVrh10 as recited in claims 5 and 18. 
Passini (US2009/0117156) teaches a gene therapy for the treatment of a lysosomal storage disease including Gaucher’s disease caused by a deficiency of acid-beta-glucosidase or glucocerebrosidase (see [0003]; table 1). Passini also teaches that immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV gets a better result while performing intrathecal administration to prevent induction anti-target gene including Passini teaches that immunotolerizing the patient with the target gene product prior to administration of the claimed rAAV gets a better result while performing intrathecal administration to prevent induction anti-target gene including glucocerebrosidase (or beta-glucosidase) response (see [0128]-[0131], in particular). Passini teaches an example of gene therapy for the treatment of a lysosomal storage disease such as Neimann-Pick Type A disease (NPA) that is caused by a deficiency in acid sphingomyelinase (ASM) activity by administration of an AAV vector encoding human ASM (see [0052]-[0057], in particular). Passini teaches that injection of AAV2-hASM to the brain (AAV2-hASM-brain) induces robust anti-hASM antibody titers whereas systemic injection of AAV8-hASM (AAV8-hASM-systemic) appears to be immunotolerized to the expressed hASM (see [0128]-[0131], in particular). Passini teaches that the combination of AAV2-hASM-brain and AAV8-hASM-systemic showed high levels of hASM and low levels of anti-hASM antibodies whereas the AAV2 brain-alone group showed low levels of hASM and high levels of anti-hASM antibodies (see [0129], in particular). Passini teaches that the combination of injection of AAV2-hASM to the brain together with systemic injection of AAV8-hASM provides better results than AAV2-hASM-brain alone or AAV8-hASM-systemic alone (see [0128]-[0134], in particular). The teaching of Passini provides a motivation to a skilled artisan to immunotolerize to a target gene product including glucocerebrosidase (or beta-glucosidase) prior to administration of the claimed rAAV to get a better result while performing intrathecal administration to prevent induction anti- glucocerebrosidase (or beta-glucosidase) response when treating a lysosomal storage disease. 
A person of ordinary skill in the art would have recognized that applying the known technique of immunotolerizing the patient with the target gene product including glucocerebrosidase prior to administration of the claimed rAAV to the method of Byrne, Barkats, Zhang and Clearley would have gotten a better result while performing intrathecal/intra-cisterna magna administration to prevent induction anti-target gene including glucocerebrosidase, and would have yielded the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and improving outcomes of the treatment.  
 It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to be motivated to combine the teachings of Passini with the teachings of Byrne, Barkats, Zhang and Clearley to immunotolerize the patient to glucocerebrosidase prior to administration of the claimed rAAV9 or rAAVrh10 vector to get a better result while performing administration of the claimed rAAV9 or rAAVrh10 vector encoding glucocerebrosidase to prevent induction of anti-glucocerebrosidase response with an expectation of success because Passini teaches the benefit of immunotolering the patient to the claimed gene product prior to administration of the claimed rAAV encoding the gene product to get a better result. Thus, the results of combining the teachings of Passini with the teachings of Byrne, Barkats, Zhang and Clearley to arrive at the claimed inventions are expected because the patient who is immunotolerzied to the clamed gene product including glucocerebrosidase prior to administration of the claimed rAAV9 or rAAVrh10 vector would get a better result of the treatment, and increase patient’s satisfaction and compliance with the treatment.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of immunotolerizing the patient with the target gene product including glucocerebrosidase prior to administration of the claimed rAAV to the method of Byrne, Barkats, Zhang and Clearley to treat Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and yield the predictable result of better outcomes of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. See MPEP § 2143. 01-I, In re Kahn, MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., MPEP § 2144.06, In re Kerkhoven; In re Crockett and Ex parte Quadranti.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 8609088 or claims 1-16 of U.S. Patent No. 9249424 in view of Byrne et al. (US2010/0221225) as evidenced by Schapira et al. (2013), Barkats (US2015/0182637), Zhang (2011), Clearley (2006), Zhu (US8545837), Cheng (US2004/0204379) and Passini (US2009/0117156). 
The claims of the ‘088 and ‘424 patents are directed to methods of treating or inhibiting one or symptoms of mucopolysaccharidosis including symptoms associated with glucocerebrosidase deficiency in a mammal including human in need thereof using the same glucocerebrosidase or an AAV vector encoding the same glucocerebrosidase as instantly claimed.  While the claims of the ‘088 and ‘424 patents do not recite the cistern magna location of the human/mammal and the use of an rAAV9 or rAAVrh10 vector to deliver glucocerebrosidase, the Byrne, Barkats, Zhang, Clearley teach these limitations to arrive at the claimed method of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase using an adeno-associated virus gene therapy vector comprising administering to the cisterna magna an rAAV9 or rAAV9 or rAAVrh10 encoding glucocerebrosidase as instantly claimed for the reasons set forth above under the 103 rejection. 
While the claims of the ‘088 and ‘424 patents do not teach that the glucocerebrosidase is delivered to the cistern magna via a rAAV9 or rAAvh10 vector as recited in independent claims 1, 13, 21 and 27 or in combination with an immunosuppressant as recited in claims 13, 28-29 and 31-40 or prior to administration of the claimed rAAV encoding glucocerebrosidase, the human/mammal is immunotolerized with the claimed gene product including glucocerebrosidase as recited in claim 5 or 18, Byrne, Barkats, Zhang, Clearley,  Zhu, Cheng and Passini teach these limitations for the reasons set forth above under the 103 rejection. 
A person of ordinary skill in the art would have recognized that applying the known technique of delivering glucocerebrosidase to the cistern magna via a rAAV9 or rAAvh10 vector disclosed by Byrne, Barkats, Zhang, Clearley and using an immunosuppressant in in combination with the claimed rAAV encoding glucocerebrosidase disclosed by Zhu and Cheng or immunotolerizing the patient with the target gene product including glucocerebrosidase prior to administration of the claimed rAAV disclosed by Passini to the method of the ‘088 and ‘424 patents would have yielded the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. Administering to the cisterna magna and using a rAAV-9 or rAAVrh10 to deliver and encode glucocerebrosidase disclosed by Byrne, Barkats, Zhang, Clearley would have yielded the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase.  Administration of a rAAV-9 or rAAVrh10 encoding glucocerebrosidase to the cisterna magna would increase and maintain expression of glucocerebrosidase to treat and would increase better outcomes of the treatment and patient’s satisfaction. Using an immunosuppressant in in combination with the claimed rAAV encoding glucocerebrosidase or Immunotolerizing the patient with the target gene product including I glucocerebrosidase prior to administration of the claimed rAAV encoding glucocerebrosidase would get a better result while performing intrathecal/intra-cisterna magna administration to prevent induction anti-target gene including glucocerebrosidase, and would increase better outcomes of the treatment and patient’s satisfaction.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using a rAAV-9 or rAAVrh10 to deliver and encode I glucocerebrosidase disclosed by Byrne, Barkats, Zhang, Clearley and using an immunosuppressant in in combination with the claimed rAAV encoding glucocerebrosidase disclosed by Zhu and Cheng or  immunotolerizing the patient with the target gene product including glucocerebrosidase prior to administration of the claimed rAAV disclosed by Passini to the method of the issued patents to treat Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and yield the predictable result of better outcomes of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. 

11.	Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of copending Application No. 17/212516, claims 1-7, 20, 25-26 and 28-31 of copending Application No.17/508714, or claims 1-21 of copending Application No. 17/574118 in view of Byrne (US2010/0221225) as evidenced by Schapira et al. (2013) and Barkats (US2015/0182637). 
The claims of the copending application Nos. 17/2122516, 17/508714 and 17/574118 are directed to methods of enhancing neurocognition in a human/mammal having a lyosomal storage disease including Gaucher’s disease and a deficiency of glucocerebrosidase including MPSVII (i.e. the same patient population) and using the same material (i.e. an AVV vector including rAAV9 or rAAV10 vector encoding a lysosomal enzyme including glucocerebrosidase or in combination with an immunosuppressant or immunotolerized to glucocerebrosidase). While the claims of the ‘516 application recite administering, the claims of the “714  application recite “administering to the central nervous system” and the claims of the‘118 application recite “administering”, the claims and do not specifically recite “administering to the cistern magna” as in independent claims 1, 10,  and 18, Byrne and Barkats teach methods of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase by administering to the cisterna magna an AAV9 or rAAV9 or rAAV10 vector encoding glucocerebrosidase for the reasons set forth above under the 103 rejection. 
A person of ordinary skill in the art would have recognized that applying the known technique of delivering glucocerebrosidase to the cistern magna via a rAAV9 or rAAvh10 vector disclosed by Byrne and Barkats to the method of the application Nos. 17/2122516, 17/508714 and 17/574118 would have yielded the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase. Administering to the cisterna magna and using a rAAV-9 or rAAVrh10 to deliver and encode glucocerebrosidase disclosed by Byrne and Barkats would have yielded the predictable result of treating Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase.  Administration of a rAAV-9 or rAAVrh10 encoding glucocerebrosidase to the cisterna magna would increase and maintain expression of glucocerebrosidase to treat Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase, and would increase patient’s satisfaction with the treatment.
Thus, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Byrne and Barkats with the claims of the Application Nos. 17/2122516, 17/508714 and 17/574118  to arrive at the claimed invention with an expectation of success because administration of a rAAV-9 or rAAVrh10 encoding a gene including glucocerebrosidase to the cisterna magna has been successfully used to target and deliver the gene including glucocerebrosidase to the CNS to treat the lysosomal storage diseases including Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase as taught by Byrne and Barkats.
In addition, the limitation “enhancing neurocognition or decreasing neuropathy in the CSN” recited in the preamble of the independent claims of the copending application Nos. 17/2122516, 17/508714 and 17/574118 is an inherent result of administration of the rAAV9/rAAV10 vector encoding glucocerebrosidase to treat Gaucher’s disease and Parkinson’s disease or symptoms associated with a deficiency of glucocerebrosidase as instantly claimed. See Pitney Bowes, Inc.v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir.1999); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 and MPEP § 2111.02. 


Conclusion

12.	NO CLAIM IS ALLOWED.

13.	Any inquiry of a general nature or relating to the status of this general application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Papers relating to this application may be submitted to Technology Center 1600, Group 1649 by facsimile transmission.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15, 1989).  Should applicant wish to FAX a response, the current FAX number for Group 1600 is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571) 272-4521.  The examiner can normally be reached on Monday-Thursday from 7:00 AM to 5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached at (571) 272-0911.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Chang-Yu Wang
September 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649